                                                                          May 3, 2021

      BY ECF
      Hon. Jesse Furman
      United States District Judge
      United States District Court
      Southern District of New York
      40 Centre Street, New York, NY 10007

                                    Re:      Rivera-Colon v. Eliseo et al
                                             Case No. 1:21-cv-1667 (CS)(AEK)

      Your Honor:

             I am the attorney for Plaintiff Hector Rivera-Colon. I write to request that the Court
      extend the deadline for Plaintiff to file a motion for a default judgment from May 3, 2021 until
      May 10, 2021.

              The basis of the request is that I have been in contact with an attorney, Constantine
      Bardis, who has indicated that he will be representing Defendants in this matter. Mr. Bardis first
      contacted me on April 29, 2021. Since Mr. Bardis was unaware of the Court’s April 12, 2021
      order, I had my office staff email it to him. I expected that Mr. Bardis would enter an appearance
      and make the necessary application by today’s deadline. However, I received a call from Mr.
      Bardis today saying that he had not received the email. I immediately resent it but informed Mr.
      Bardis that as a courtesy, I would request the Court to extend the time for Plaintiff to file a
      default judgment which would provide him with additional time to enter an appearance and
      request additional time to respond to the complaint. Granting the extension would be in
      Plaintiff’s interest as well, given that Mr. Bardis indicated he would accept service on Mr.
      Eliseo, who has been difficult to serve, as well as in the interest of the Court and parties in an
      efficient resolution of this matter on the merits.

             I do not believe that it is necessary to adjourn the May 20, 2021 conference but if the
      Court believes otherwise, I am available at the Court’s convenience.

              Thank you for your attention to this matter.

Application GRANTED. The Clerk of
Court is directed to terminate ECF No. 10.                        Very truly yours,
SO ORDERED.
                                                                  /s

                                                                  Jason L. Solotaroff
                      May 3, 2021

                      90 Broad Street 10th Floor | New York, New York 10004
cc:   Constantine Bardes, Esq. (by email)




                                            2
